THIRD AMENDMENT TO THE FEBRUARY 14, 2003 DEVELOPMENT AND LICENSE AGREEMENT
BETWEEN THE GILLETTE COMPANY AND PALOMAR MEDICAL TECHNOLOGIES, INC. (THE
“AGREEMENT”)

Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
for the development and commercialization of light-based, consumer products and
systems for personal use for female hair management; and

Whereas, the parties desire to modify certain provisions of the Agreement.

Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective this 31 day of October 2005:

1.     Article I, Paragraph 1.4 (d) of the Agreement is hereby replaced in its
entirety by the following language:

(d)     Resolution of Disputes Arising Among the R&D Committee. Issues coming
before the R&D Committee that require action, approval or resolution and for
which the R&D Committee is unable to reach consensus as provided in Section
1.4(c) on a mutually acceptable action, approval or resolution, shall be
resolved by the R&D Committee Chair, provided, however, that at the request of
the Palomar R&D Committee Leader, made in writing and sent to the Gillette R&D
Committee Leader within thirty (30) days of a final resolution of any dispute by
the R&D Committee Chair, a meeting shall be held between the Chief Executive
Officer of Palomar and the Vice President Technical Product Line Strategy,
Global Technical & Manufacturing of The Gillette Company or such officer as
shall be designated by Gillette, who shall attempt in good faith to negotiate a
resolution (subject to Board of Directors or equivalent approval, where
applicable). In the event of any such escalation of a dispute, Gillette shall
retain the final right of decision, except that in case of any disputed matter,
the resolution of which by Gillette would result in (i) a significant delay in
the timetable for the development or Regulatory Approval of the First Female
Product, or (ii) an increase in the costs relating to the development or
Regulatory Approval of the First Female Product, such change shall require the
mutual written consent of both parties unless, with respect to clause (ii) only
(and not clause (i)), Gillette agrees to bear one hundred percent (100%) of such
additional costs. This Section 1.4(d) shall not apply to the procedure
established by the parties pursuant to Section 8.2(a).

2.     **

3.     **

**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------

4.     Article VI, Paragraph 6.1 (g) of the Agreement is hereby replaced in its
entirety by the following language:

(g)     Annual Exclusivity Collaboration Payments. As further reimbursement to
Palomar for its development and disclosure of Palomar Technology as described in
Section 6.1(e)(i) and in partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette shall pay
Palomar the Annual Exclusivity Collaboration Payments (as defined below) set
forth in this Section 6.1(g). Subject to ARTICLE X, within thirty (30) days
after the first anniversary of the Second Development Completion Payment Date
(such anniversary, the “Exclusivity Payment Date”), and thereafter within thirty
(30) days after each anniversary of the Exclusivity Payment Date, Gillette shall
pay to Palomar ten million dollars (US $10,000,000) (each, an “Annual
Exclusivity Collaboration Payment”). For the twelve-month period commencing on
the first anniversary of the Exclusivity Payment Date and any future such
anniversary of the Exclusivity Payment Date, as the case may be, and ending
twelve months thereafter (each twelve month period, an “Annual Exclusivity
Collaboration Period”), the Annual Exclusivity Collaboration Payment paid during
the first thirty (30) days of the corresponding Annual Exclusivity Collaboration
Period shall be (A) fully creditable against any and all TTPs or royalties owed
by Gillette to Palomar for Net Sales during the corresponding Annual Exclusivity
Collaboration Period, and (B) payable only once irrespective of the number of
Female Products that are developed or commercialized by the parties pursuant to
this Agreement; provided, however, that in the event that Gillette elects
pursuant to Section 10.2 to terminate the Exclusivity Period, from and after
such termination date no Annual Exclusivity Collaboration Payments shall be
payable by Gillette to Palomar. For avoidance of doubt, any credits, offsets or
other reductions available under this Agreement for Gillette to credit against
TTPs and royalties owed by Gillette to Palomar (taking into account
Section 6.6(b)) shall not be used to reduce any Annual Exclusivity Collaboration
Payments.


PALOMAR MEDICAL TECHNOLOGIES, INC.   /s/ Joseph P. Caruso       Name: Joseph P.
Caruso Title: CEO


THE GILLETTE COMPANY   /s/ Carol S. Fischman       Name: Carol S. Fischman
Title: Deputy General Counsel


--------------------------------------------------------------------------------